UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
x

 

CRISTIAN RODRIGUEZ, JOSE SANTOS, HENRY
NAVARRO GUERRA, RIGOBERTO RIVAS, JUAN
ROMERO, EDGAR ALVARENGA, OSCAR GONZALEZ,
YOINER TORRES, LUIS RODRIGUEZ, MISRAIM
TAXILAGA, JOSE GILBERTO LINARES, RONALD
DELGADO, XAVIER ANIBAL BOHORQUEZ, CARLOS
SANTOS, SANTIAGO BARRAGAN, ERLIN SOLIS, and
ODLIVER PALACIOS, individually and on behalf of all
others similarly situated,

Plaintiffs,
-against-

APJ CONTRACTING, INC. and ANTHONY ISOLA, as an
individual,

Defendants.

 

x

19-cy-5057 (LDH)(JO)

Stipulation of Voluntary
Discontinuance as to all

Defendants Without Prejudice

IT IS HEREBY STIPULATED that the action (and all claims and causes of action that were or
could have been asserted in it) be withdrawn, discontinued and dismissed, as against all

Defendants, without prejudice, in accordance with Rule 41 of the Federal Rules of Civil

Procedure.

Dated: December 30, 2019
Kew Gardens, New York

  

   

“Roman Avshalumov, Esq.
Helen F. Dalton & Associates, P.C.
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415

SO ORDERED

 

Hon. District Judge LaShann DeArcy Hall

This _ day of , 20
